EXHIBIT 15 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Mediware Information Systems, Inc. We have reviewed, in accordance with standards established by the Public Company Accounting Oversight Board (United States) the unaudited interim condensed consolidated financial statements of Mediware Information Systems, Inc. and subsidiaries as of September 30, 2007 and for the three month periods ended September 30, 2007 and 2006 as indicated in our review report dated November 2, 2007.Because we did not perform an audit, we expressed no opinion on those financial statements. We are aware that our review report, which is included in your Quarterly Report on Form10-Q for the quarter ended September 30, 2007, is incorporated by reference in the Registration Statements on FormS-8 (No.333-07591, No.333-83016, No.333-119503, No. 333-123496 and No. 333-130576). We are also aware that our review report, pursuant to Rule436(c) under the Securities Act of 1933 (the "Act"), is not considered a part of the Registration Statement prepared or certified by an accountant or a report prepared or certified by an accountant within the meaning of Sections7 and 11 of the Act and the accountants’ Section 11 liability does not extend to such report. Eisner LLP New York, New York November 2, 2007
